Citation Nr: 0016063	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-45 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
lumbar muscle sprain.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1986 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board remanded the appeal in January 
1998.  An October 1999 RO decision granted a 10 percent 
evaluation for patellofemoral pain syndrome of the right 
knee, effective June 2, 1995, the first day following the 
veteran's discharge from active service.  

During the veteran's personal hearing in August 1997 he 
indicated a desire to claim entitlement to service connection 
for a left knee disability as being secondary to his service-
connected right knee disability and a desire to claim 
entitlement to an increased rating for hearing loss and 
tinnitus.  He also indicated a desire to reopen his claims of 
entitlement to service connection for deviated septum, 
allergic rhinitis, sinusitis, and headaches.  The issues of 
entitlement to service connection for a left knee disability 
on a secondary basis, whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for a deviated septum, allergic rhinitis, 
sinusitis, and headaches, and an increased rating for hearing 
loss and tinnitus are referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From June 2, 1995, to October 26, 1998, the veteran's 
service-connected patellofemoral pain syndrome of the right 
knee was manifested by no more than slight impairment 
consisting of crepitus and pain on flexion with give way; 
range of motion was from 0 to 110 degrees.

3.  From October 26, 1998, the service-connected 
patellofemoral syndrome of the right knee is manifested by no 
more than slight impairment consisting of give way and pain 
with range of motion from minus 10 degrees' extension to 
135 degrees' flexion.

4.  From June 2, 1995, to April 3, 1998, the veteran's 
service-connected lumbar muscle sprain was manifested by no 
more than characteristic pain on motion with neither moderate 
limitation of motion or muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in 
standing position being shown.  

5.  From April 3, 1998, lumbar muscle sprain is manifested by 
severe limitation of motion, but persistent symptoms 
compatible with sciatic neuropathy or ankylosis are not 
demonstrated.

6.  The veteran's residuals of a fracture of the right fifth 
finger is currently manifested by a slight bump in the right 
fifth metacarpal bone in the middle, but no functional 
limitation is related thereto.  


CONCLUSIONS OF LAW

1.  From June 2, 1995, to October 26, 1998, the criteria for 
an evaluation greater than 10 percent for patellofemoral pain 
syndrome of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5257, 5260, 5261 (1999); 
VAOPGCPREC 9-98.

2.  From October 26, 1998, the criteria for an evaluation 
greater than 10 percent for patellofemoral pain syndrome of 
the right knee based on limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5260, 5261.

3.  From October 26, 1998, the criteria for a separate 
10 percent evaluation for patellofemoral pain syndrome based 
on other knee impairment have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5257.

4.  From June 2, 1995, to April 3, 1998, the criteria for a 
10 percent evaluation for lumbar muscle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5292, 5295 (1999).  

5.  From April 3, 1998, the criteria for a 40 percent 
evaluation for lumbar muscle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5292.

6.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5156, 5219(a), 5227, 
Note (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Right knee

The report of a November 1995 VA examination reflects that 
the veteran reported right knee pain and that his right knee 
would sometimes give out on him.  On examination there was 
crepitus and pain on flexion of the right knee.  There was no 
swelling or deformity and the veteran did not have 
subluxation or instability.  Squatting was very difficult and 
he favored his right knee.  Range of motion of the right knee 
was accomplished from 0 to 110 degrees.  The diagnosis 
included right knee patellofemoral syndrome.  X-rays 
indicated that there was no evidence of fracture, 
dislocation, bone destruction or abnormal soft tissue 
calcifications.  

During an August 1997 hearing the veteran reported that he 
had not been receiving treatment for his knee.  A March 1998 
letter from a private physician reflects that there was full 
range of motion of the right knee with good ligamentous 
stability.

The report of an October 1998 VA orthopedic examination 
reflects that the veteran reported right knee pain that was 
aggravated by bending and squatting.  On examination the 
right knee had a flexed position all the time.  Extension was 
minus 10 degrees and flexion was 135 degrees actively and 
passively.  There was no heat or swelling.  There was slight 
tenderness and crepitation with movement.  There was no 
lateral instability.  A MRI of the knee in December 1998 
revealed at least Grade III patellofemoral chondromalacia on 
the right.  The summary indicates that the veteran had 
patellofemoral joint pain syndrome and the examiner was 
unable to give an opinion as to the functional limitation due 
to knee pain without resorting to pure speculation.

The veteran's right knee disability has been evaluated under 
the Rating Schedule provisions of 5257 and based on 
limitation of motion.  Diagnostic Code 5257 provides that for 
slight other impairment of the knee with recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is warranted.  For moderate other impairment of the knee with 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is warranted.  For severe other impairment of the 
knee with recurrent subluxation or lateral instability, a 
30 percent evaluation is warranted.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 provides 
that extension of the knee limited to 5 degrees warrants a 
noncompensable evaluation and extension of the knee limited 
to 10 degrees warrants a 10 percent evaluation.  

A review of the October 1999 RO decision that granted a 
10 percent evaluation for patellofemoral pain syndrome of the 
right knee from June 2, 1995, reflects that this grant was 
based upon limitation of motion.  While the first evidence of 
record that indicates that the veteran's extension is limited 
to minus 10 degrees was reported on October 26, 1998, the 
Board concludes that based upon the veteran's complaints 
noted during his personal hearing, as well as at the time of 
the 1995 examination and a March 1998 private treatment 
record, indicating that the veteran reported that the his 
knee buckles, the Board concludes that a 10 percent 
evaluation for the period beginning June 2, 1995, was 
warranted under Diagnostic Code 5257 based upon slight other 
impairment of the knee.  A separate compensable evaluation 
was not warranted, prior to October 26, 1998, because 
limitation of motion or arthritis with pain on motion were 
not demonstrated.  However, an evaluation greater than 
10 percent under Diagnostic Code 5257 is not warranted 
because a preponderance of the evidence reflects that the 
veteran does not have joint instability or subluxation of the 
right knee.  

On October 26, 1998, the VA examination reflects that 
extension of the veteran's right knee was limited to 10 
degrees.  Under Diagnostic Code 5261 this warrants a 
10 percent evaluation.  The record reflects that the 
veteran's right knee, as noted previously, continued to show 
slight other impairment at this time.  Therefore, effective 
October 26, 1998, a 10 percent evaluation under Diagnostic 
Code 5261 was warranted as well as a separate 10 percent 
evaluation under Diagnostic Code 5257.  See VAOPGCPREC 
holding that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of §§ 4.40, 4.45, without violating the 
prohibition against pyramiding under 38 C.F.R. § 4.14 (1999).  
However, a preponderance of the evidence is against an 
evaluation greater than the 10 percent granted under 
Diagnostic Code 5261 for limitation of motion because a 
preponderance of the evidence reflects that the veteran had 
motion from 0 to 110 degrees prior to October 26, 1998, and 
even with consideration of his pain continued to have range 
of motion from 10 degrees' extension to 135 degrees' flexion 
from October 26, 1998.  In arriving at the foregoing 
conclusion, the disabling factors under 38 C.F.R. §§ 4.40, 
4.45, have been considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The separate ratings from October 
26, 1998, have been assigned with consideration of Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Based on the above 
analysis, a preponderance of the evidence is against an 
evaluation greater than 10 percent from June 2, 1995, to 
October 26, 1998, and a preponderance of the evidence is 
against evaluations greater than 10 percent under Diagnostic 
Code 5257 and a separate evaluation of 10 percent under 
Diagnostic Code 5261 from October 26, 1998.

Low back

The report of a November 1995 VA examination reflects that 
the veteran reported low back pain.  On examination the 
musculature of his back was within normal limits.  There was 
no fixed deformity or postural abnormalities.  Range of 
motion was accomplished to 90 degrees in forward flexion with 
pain and tensing of the paraspinal muscles.  Backward 
extension was to 30 degrees, left and right lateroflexion was 
to 35 degrees, and rotation to both left and right was to 
32 degrees.  There was objective evidence of pain on motion.  
There was no evidence of neurological involvement.  The 
diagnosis included low back pain with questionable 
spondylosis at L5.  X-rays of the low back revealed that the 
vertebral body heights and disc spaces were adequately 
maintained.  The impression was questionable spondylolysis at 
L5.

During a personal hearing in August 1997 the veteran 
indicated that he had not been receiving medical care for his 
back since service.  He reported that his symptoms were 
increasing.  A March 1998 letter from a private physician 
reflects that on examination of the low back there was good 
forward flexion.  Extension was to 25 degrees.  The 
impression included spondylolysis at L5 and chronic recurrent 
low back pain.  An April 3, 1998, private physical therapy 
record reflects that range of motion of the low back was 
accomplished to 27 degrees' flexion, 4 degrees' extension, 21 
degrees' side bending on the right and 23 degrees' side 
bending on the left, and 50 percent rotation on the right and 
60 percent rotation on the left.  A March 1998 private 
consultation report reflects possible lumbar spinal stenosis, 
but a March 1998 private MRI is negative for spinal stenosis.  
The veteran received physical therapy in April, May, and June 
1998 for his low back.

The report of an October 1998 VA orthopedic examination 
reflects that the veteran reported bilateral low back pain.  
On examination the paravertebral muscles had normal tone 
bilaterally but were tender.  Range of motion of the lumbar 
spine was accomplished to 30 degrees in flexion, 10 degrees 
in extension, 20 degrees in rotation bilaterally, and lateral 
bending was to 20 degrees bilaterally.  Sensory testing 
revealed decreased sensation in the lateral side of the right 
leg and muscle testing was normal in the hips, but decreased 
in the right knee flexors and extensors and right ankle 
dorsiflexors and plantar flexors.  The report of a November 
1998 VA EMG reflects that there were no abnormalities and no 
electrophysiological evidence for a right L3 - S1 
radiculopathy or polyneuropathy.  A December 1998 MRI was 
normal for the veteran's age.  The examiner indicated that 
there was no objective abnormality of the lumbar spine that 
could explain the lower back pain and the back muscle sprain 
due to service injury would be reasonable.  The examiner was 
unable to give an opinion as to the functional limitation due 
to back pain without resorting to pure speculation.  

The veteran's service-connected lumbar muscle sprain has been 
evaluated under the provisions of Diagnostic Code 5295 of the 
Rating Schedule.  Diagnostic Code 5295 provides that a 
10 percent evaluation will be assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
will be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent evaluation 
will be assigned for severe lumbosacral strain.  Diagnostic 
Code 5292 provides that a 10 percent evaluation will be 
assigned for slight limitation of motion of the lumbar spine.  
A 20 percent evaluation will be assigned for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation will be assigned for severe limitation of motion 
of the lumbar spine.  Diagnostic Code 5293 provides that a 
20 percent evaluation is for assignment for moderate 
intervertebral disc syndrome with recurring attacks.  For 
severe intervertebral disc syndrome a 40 percent evaluation 
will be assigned.  For pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, a 60 percent evaluation will be 
assigned.

Although the veteran's range of motion of the lumbar spine at 
the time of the November 1995 VA examination was essentially 
normal, there was objective evidence of pain on motion.  With 
consideration of the objective pain on motion the Board 
concludes that the evidence more nearly approximates the 
criteria for a 10 percent evaluation for the period from June 
2, 1995, to April 3, 1998, based on characteristic pain on 
motion.  However, a preponderance of the evidence is against 
a greater evaluation because there is no competent medical 
evidence, prior to April 3, 1998, indicating that the veteran 
experienced moderate limitation of motion of the lumbar spine 
or that he experienced muscle spasm on extreme forward 
bending, loss of lateral spine motion unilaterally in the 
standing position.  Since Diagnostic Code 5295 considers pain 
on motion, a separate evaluation under Diagnostic Code 5292 
is not warranted because to do so would consist of pyramiding 
under 38 C.F.R. § 4.14.  Further, the March 1998 letter from 
the private physician indicates that the veteran experienced 
essentially good range of motion of the low back, noting good 
forward flexion and extension to 25 degrees.  Therefore, 
prior to the April 3, 1998, physical therapy record, the 
competent medical evidence did not indicate more than slight 
loss of range of motion.  

However, effective April 3, 1998, there is competent medical 
evidence that the veteran experienced severe limitation of 
motion of the low back. While his range of motion did improve 
somewhat during the physical therapy, the report of the 
October 1998 VA orthopedic examination again indicates that 
the veteran experienced severe loss of range of motion of the 
low back and the examiner attributed this to his service-
connected disability.  Therefore, the Board concludes that 
the evidence is in equipoise with respect to whether or not 
the veteran's service-connected low back disability more 
nearly approximated the criteria for a 40 percent evaluation 
under Diagnostic Code 5292 from April 3, 1998.  In resolving 
all doubt in the veteran's behalf, a 40 percent evaluation 
under Diagnostic Code 5292 is warranted.  However, a 
preponderance of the evidence is against a greater evaluation 
because a preponderance of the competent medical evidence 
reflects that the veteran does not experience neurological 
symptoms associated with this service-connected disability 
that would warrant a higher evaluation under Diagnostic 
Code 5293.  Further, a higher evaluation under Diagnostic 
Code 5289 for unfavorable ankylosis of the lumbar spine is 
not warranted because there is no competent medical evidence 
indicating that the veteran experiences ankylosis of the 
lumbar spine.  Accordingly, based on the above analysis, even 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, a preponderance of the evidence is against 
evaluations greater than 10 percent from June 2, 1995, to 
April 3, 1998, and 40 percent from April 3, 1998.

Right fifth finger

The report of a November 1995 VA examination reflects that 
the veteran reported that his right hand bothered him at 
times.  X-rays revealed minimal old healed fracture deformity 
of the right fifth metacarpal bone with no significant 
abnormality.  The diagnosis included minimal old healed 
fracture deformity of the right fifth metacarpal bone.  

During the veteran's personal hearing he indicated that his 
right hand and right finger would lock up on occasion.

June and July 1998 private treatment records reflect that the 
veteran had right carpal tunnel syndrome with locking of the 
hand on occasion.  They indicate that the veteran had pain 
from the ulnar nerve and there were no abnormalities of the 
fingers or hands as far as mobility was concerned with no 
muscle wasting or localized tenderness over the metacarpals 
or other bony structures.  Pain was associated with the 
veteran's right carpal syndrome.  

The report of an October 1998 VA orthopedic examination 
reflects that the veteran's right hand had no deformity.  On 
palpation a slight bump in the right fifth metacarpal could 
be felt.  There was no tenderness and range of motion of all 
fingers was normal.  Muscle strength, fingers and extensors 
and abductors of the right hand were normal and there was no 
abnormal sensation in the right hand.  The summary reflects 
that the right hand finger fracture had completely healed 
with no problem at all.  

The veteran's residuals of a fracture of the right fifth 
finger have been evaluated under the provisions of Diagnostic 
Code 5227 of the Rating Schedule.  Diagnostic Code 5227 
provides that, for ankylosis of any other finger, including 
the right fifth finger, a noncompensable evaluation is 
warranted.  A note to that diagnostic code reflects that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  Diagnostic Code 
5219(a) provides that extremely unfavorable ankylosis of the 
fingers exists when all joints are in extension or in extreme 
flexion or with rotation and angulation of the bones and this 
will be rated as an amputation.  Diagnostic Code 5156 
provides that, where there is amputation of the little finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation will be 
assigned.  Where there is amputation of the little finger 
with metacarpal resection and more than one-half of the bone 
lost, a 20 percent evaluation will be assigned.

The Board finds that a preponderance of the evidence is 
against a compensable evaluation for residuals of a fracture 
of the right fifth finger.  Although the veteran has reported 
various symptoms that he believes are associated with the 
right fifth finger, he is not qualified, as a layperson, to 
establish a medical diagnosis or associate symptoms with a 
specific disability, as such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The competent medical evidence reflects that there 
are currently no symptoms reported by the veteran that are 
associated with residuals of a fracture of the right fifth 
finger.  On the basis of the record that consists of 
competent medical evidence that affirmatively dissociates any 
symptoms reported by the veteran with his residuals of a 
fracture of the right fifth finger and no competent medical 
evidence that associates any symptoms reported by the veteran 
with service-connected disability, and the above conclusion 
that the veteran's association is not probative because he 
does not have medical expertise, a preponderance of the 
evidence is against a finding that the veteran has extremely 
unfavorable ankylosis of the right fifth finger.  This is so 
even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, because there is no competent medical evidence 
that associates any loss of range of motion of the right 
fifth finger with residuals of fracture of the right fifth 
finger.  DeLuca.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  There 
is no evidence that the veteran's disabilities have caused 
marked interference with his employment or that they have 
required hospitalization.  


ORDER

An evaluation greater than 10 percent for patellofemoral pain 
syndrome of the right knee from June 2, 1995, to October 26, 
1998, is denied.

An evaluation greater than 10 percent for patellofemoral pain 
syndrome of the right knee based on limitation of motion from 
October 26, 1998, is denied.

A separate evaluation of 10 percent for other impairment of 
the right knee as the result of patellofemoral pain syndrome 
is granted from October 26, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased evaluation of 10 percent for lumbar muscle 
sprain from June 2, 1995, to April 3, 1998, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


An increased evaluation of 40 percent for lumbar muscle 
sprain from April 3, 1998 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating for residuals of a fracture of the right 
fifth finger is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

